t c memo united_states tax_court boca construction inc petitioner v commissioner of internal revenue respondent docket no filed date richard s lynch and john kennedy lynch for petitioners mario j fazio and j scott broome for respondent memorandum opinion colvin judge this matter is before the court on petitioner's motion for award of administrative and litigation costs under sec_7430 and rule to prevail petitioner must show that respondent's position in the underlying administrative and judicial proceeding was not substantially justified we conclude that petitioner has not made this showing thus petitioner's motion will be denied the parties have submitted affidavits and memoranda supporting their positions we decide the motion based on the memoranda affidavits and exhibits attached to the affidavits the parties do not dispute the facts in the affidavits or the authenticity of the exhibits attached to the affidavits there are no significant conflicts of fact presented by the affidavits neither party requested a hearing we conclude that a hearing is not necessary to decide this motion rule a section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure background petitioner and the underlying tax case by motion petitioner asked us not to consider affidavits and exhibits attached to respondent's memorandum the affidavits and exhibits generally addressed whether respondent's position had the requisite basis in fact we denied petitioner's motion because our rules allow parties to submit affidavits in connection with a motion for an award of administrative and litigation costs rules see rule b taxpayer may not claim litigation costs in petition rule a no discovery relevant to litigation costs without leave of court before hearing set on motion for litigation costs however as we stated in denying petitioner's motion neither party requested a hearing or suggested that there is any factual dispute relating to the affidavits or exhibits submitted by the parties we also stated that we would consider the affidavits and exhibits only to decide petitioner's motion for administrative and litigation costs petitioner is a closely_held_corporation the principal_place_of_business of which was in ohio when it filed its petition the primary issue in the underlying case boca constr inc v commissioner tcmemo_1995_5 filed date was whether petitioner may deduct as reasonable_compensation amounts it paid to its officers in the years in issue petitioner deducted as compensation_for its officers dollar_figure for and dollar_figure for respondent's revenue_agent examined petitioner's return and investigated this case respondent determined that the amount of compensation petitioner paid to its officers in the years in issue was unreasonable respondent relied on facts obtained by the revenue_agent and reports from robert morris associates rma and the occupational outlook handbook to determine reasonable_compensation in the notice_of_deficiency the answer at trial and on brief respondent's position was that reasonable_compensation for petitioner's officers was dollar_figure in and dollar_figure in respondent did not call any witnesses at trial we held that the compensation petitioner paid to its officers was reasonable discussion motion for administrative and litigation costs introduction generally a taxpayer who has substantially prevailed in a tax_court proceeding may be awarded reasonable administrative and litigation costs sec_7430 c to be entitled to an award the taxpayer must a exhaust administrative remedies sec_7430 respondent concedes that petitioner meets this requirement b substantially prevail with respect to the amount in controversy sec_7430 respondent concedes that petitioner meets this requirement c be an individual whose net_worth did not exceed dollar_figure or an owner of an unincorporated business or any partnership corporation etc the net_worth of which did not exceed dollar_figure when the petition was filed sec_7430 u s c sec d b respondent concedes that petitioner meets this requirement d show that the position_of_the_united_states in the action was not substantially justified sec_7430 respondent contends and we hold that petitioner does not meet this requirement e establish that the amount of costs and attorney's_fees claimed by petitioner is reasonable sec_7430 c and respondent contends that petitioner does not meet this requirement we need not decide this issue because we conclude that respondent's position was substantially justified a taxpayer has the burden of proving that it meets each requirement before the court may order an award of administrative and litigation costs under sec_7430 rule e 985_f2d_1315 5th cir 92_tc_192 affd 905_f2d_241 8th cir a taxpayer must establish that the position_of_the_united_states in the litigation was not substantially justified to be entitled to an award for administrative or litigation costs sec_7430 the position_of_the_united_states is the position taken by respondent a in the judicial proceeding and b in the administrative_proceeding as of the earlier of i the date the taxpayer receives the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency sec_7430 here respondent's position in the notice_of_deficiency the answer throughout trial and posttrial briefs was that petitioner paid unreasonable_compensation to its officers thus respondent's position in both the judicial and the administrative_proceeding was that taken in the notice_of_deficiency whether respondent's position that petitioner paid unreasonable_compensation to its officers was substantially justified a background the equal access to justice act's substantially justified standard requires that the government's position be justified to a degree that would satisfy a reasonable person 487_us_552 that standard applies to motions for litigation costs under sec_7430 comer family equity pure trust v commissioner 958_f2d_136 6th cir affg tcmemo_1990_316 100_tc_457 affd on this issue and revd in part and remanded on other issues 43_f3d_172 5th cir remanded 51_f3d_34 5th cir to be substantially justified the commissioner's position must have a reasonable basis in both law and fact pierce v underwood supra 748_f2d_1011 5th cir powers v commissioner supra pincite for a position to be substantially justified there must be substantial evidence to support it pierce v underwood supra pincite powers v commissioner supra pincite the fact that the commissioner eventually loses or concedes the case does not in itself establish that a position is unreasonable 991_f2d_359 7th cir 975_f2d_1150 5th cir revg an unpublished order of this court however it is a factor to be considered 967_f2d_116 5th cir affg in part and revg in part tcmemo_1991_189 931_f2d_1044 5th cir powers v commissioner supra pincite the taxpayer need not show bad faith to establish that the commissioner's position was not substantially justified for purposes of a motion for litigation costs under sec_7430 estate of perry v commissioner supra powers v commissioner supra b respondent's basis in fact respondent's position in boca constr inc v commissioner supra was that the compensation petitioner paid to its officers of dollar_figure for and dollar_figure for was unreasonable and that compensation of not more than dollar_figure for and dollar_figure for would have been reasonable whether compensation is reasonable is a question of fact 278_us_282 679_f2d_205 11th cir 95_tc_525 affd 965_f2d_1038 11th cir petitioner points out that in boca constr inc v commissioner tcmemo_1995_5 we considered factors in deciding whether compensation was reasonable we concluded that eight favored petitioner and four were neutral however we believe that respondent's position had a basis in fact because respondent knew that michael bockrath bockrath and joseph caizzo caizzo were petitioner's sole shareholders who as employees did not deal at arm's length with petitioner to set their compensation petitioner paid compensation to the shareholders in proportion to their stockholding and petitioner did not have records adopting the compensation formula upon which petitioner relied respondent knew that bockrath and caizzo spent time helping another company called cabo inc that petitioner had fewer than employees and that petitioner's business was limited to resurfacing roads respondent also knew that petitioner paid bockrath and caizzo dollar_figure in and dollar_figure in and that petitioner did not claim that it made catchup payments for service in prior years respondent also considered data from rma that was admitted into evidence although we found petitioner's evidence in the underlying case to be more convincing than respondent's we believe that respondent's position had a reasonable basis in fact in the notice_of_deficiency respondent determined that the amounts petitioner deducted as compensation_for its officers in the years in issue were unreasonable petitioner points out that respondent did not explain at trial how respondent calculated the amount of reasonable_compensation stated in the notice_of_deficiency petitioner's argument misses the mark the point is not whether respondent gave the basis for the determination in the notice_of_deficiency it is whether respondent had a basis in fact for that position we may consider evidence not offered at trial in deciding a motion for litigation costs rules see rule b taxpayer may not claim litigation costs in petition rule a no discovery relevant to litigation costs without leave of court before hearing set on motion for litigation costs respondent relied on rma and occupational outlook handbook data to determine petitioner's reasonable_compensation for officers this case is different from powers v commissioner supra pincite in which the commissioner determined a deficiency without considering any information about the case respondent did not call any expert witnesses however even without an expert at trial we believe respondent's position had a basis in fact c respondent's basis in law the parties generally agreed about the factors courts have used to decide whether compensation is reasonable but disagreed on how the factors applied to this case petitioner does not contend that respondent did not have a reasonable basis in law we conclude respondent had a reasonable basis in law conclusion we conclude that respondent's position in the underlying administrative and judicial proceedings had a reasonable basis in both law and fact we hold that respondent's position was substantially justified and that petitioner is not entitled to an award for administrative or litigation costs under sec_7430 in light of this conclusion we need not decide whether the amount of costs petitioner claims is reasonable petitioner's motion for litigation costs will be denied to reflect the foregoing an appropriate order will be issued denying petitioner's motion for an award of administrative and litigation costs
